Citation Nr: 1227804	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 22, 1981, to September 30, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that this claim was mischaracterized in a March 2010 rating decision as having been subject to a prior final decision and thus requiring new and material evidence in order to reopen it.  Later, the RO properly determined that the Veteran had, in fact, properly perfected an appeal of the original (February 2008) denial of service connection for HIV.  The RO thus recharacterized the issue as entitlement to service connection for HIV in its June 2012 supplemental statement of the case.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence with respect to the question of whether the Veteran's HIV exposure occurred during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, HIV was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the claim for service connection for HIV, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).
If certain chronic disorders, enumerated in 38 C.F.R. § 3.309(a) are manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

No compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  

While there is absolutely no suggestion in the case at hand that the Veteran contracted HIV through sexual contact, the Board notes that, for compensation purposes, the residuals of venereal disease are not to be considered the result of willful misconduct.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(c)(1).

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has claimed entitlement to service connection for HIV.  He contends he was exposed to HIV while in service.  There is no controversy in the case at hand as to whether the Veteran has a current HIV diagnosis.  Rather, the question at issue is the etiology of his current HIV.  

The record clearly reflects that the Veteran first tested positive for HIV in April 1993.  The Veteran denied any HIV risk factors during a July 1993 consultation with his VA physician.  At that time, he reported that he was monogamous with his wife, to whom he had been married for seven years.  A June 2009 VA examination report notes that the Veteran has denied exposure to a person with HIV; sexual contact with any individual, male or female, from whom he could have contracted HIV; intravenous drug use or sharing of needles; and a blood transfusion.  His wife and children were noted to be HIV-negative.  

The Board finds the Veteran's denial of possible risk factors, both in service and following separation, to be credible, as his initial denial of any pertinent risk factors was made to his physicians in the aftermath of the initial HIV diagnosis.  These statements were made in the course of seeking HIV treatment more than 14 years prior to filing his service connection claim.  

The Veteran has suggested that his HIV exposure may have occurred when he was treated at a non-military hospital in Saudi Arabia following an automobile accident.  His June 1992 separation examination report notes that he sustained a closed head injury with loss of consciousness in a December 1991 automobile accident.  He also reported an unconfirmed incident in which a suspicious person claiming to be a medic gave him a shot with red medication in it.  The Veteran has otherwise presented no theories of exposure.  

First, the Board notes that there is no suggestion of drug abuse in the case at hand, and none of the remaining HIV risk factors constitutes willful misconduct.  Given the lack of willful misconduct or drug abuse, the means by which the Veteran contracted HIV is essentially irrelevant for purposes of establishing service connection in this case.  The only pertinent question that remains is whether the Veteran contracted HIV during service or following his separation therefrom.  

The most recent medical evidence of HIV-negative status appears in a March 1992 in-service laboratory report.  (While there is confusion as to whether this report is from 1991 or 1992, contextual evidence indicates it is more likely from 1992.)  

The earliest evidence of HIV-positive status appears in a clinical laboratory report of a specimen that was collected on April 14, 1993.  This report reflects that the Veteran had a positive immunofluorescent assay (IFA) and a positive investigational peptide for HIV-1 antibody.  

First, the Board notes that HIV is not a disease that is eligible for presumptive service connection.  Therefore, service connection cannot be granted on a presumptive basis, even though the Veteran's HIV manifested within one year of his separation from service.

With respect to direct service connection, the RO obtained an etiology opinion in June 2009 on whether there is a relationship between the Veteran's HIV and his military service.  Following review of the record and interview and physical examination of the Veteran, the examiner found that it was not possible to determine a timeframe in which the Veteran could have contracted HIV based on his pertinent medical history and reported risk factors, or lack thereof.

The examiner noted that HIV appears in the blood 5 to 30 days after intravaginal exposure and that blood tests become positive after 9 to 25 days of exposure.  The examiner concluded that the Veteran could have contracted the HIV disease after his last negative HIV test in the military, either before or after his release from active duty.  The examiner found it clear that there is a long interval in service and out of service during which the Veteran could possibly have contracted HIV.  By history, the Veteran could not help determine when the virus could have been contracted.  Without that information, the examiner could offer no opinion without resorting to speculation.  

The June 2009 VA examiner's analysis essentially cites the absence of identifiable risk factors as the reason for the inconclusive etiology opinion.  However, the examiner's assertion that HIV appears in the blood 5 to 30 days after intravaginal exposure and that blood tests become positive after 9 to 25 days of exposure is highly probative medical evidence that allows the Board to reach a factual determination regarding the Veteran's likely exposure period.  

The last negative HIV blood test occurred on March 31, 1992, while the first positive HIV blood test occurred on April 14, 1993.  Taking into account the window periods from exposure to positive blood test as a guide, the Board finds it likely that the Veteran's HIV exposure occurred between March 1992 (or possibly February 1992) and mid-March to early April 1993.  

As noted above, the Veteran served on active duty from July 22, 1981, to September 30, 1992.  Thus, approximately six to seven months of this likely exposure period occurred while the Veteran was in service, while approximately six months occurred following the Veteran's separation from active duty.  The credible lack of alleged or demonstrated risk factors in this case, as discussed above, gives the Board no reason to favor one period over the other.  
	
The period of likely in-service exposure is at least equal to (or slightly greater than) the period of likely post-service exposure.  Because it cannot distinguish between the pre-separation service and the post-separation period for purposes of determining HIV contraction, the Board finds the evidence of in-service and post-service exposure to be in equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for HIV is granted.


ORDER

Entitlement to service connection for HIV is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


